JUDGE TAUBMAN
dissenting.
Because I believe, inter alia, that plaintiffs, Gretehen M. and Carroll Shelton, substantially complied with the certificate of review statute, I would affirm the judgment of the trial court.
In adopting the certificate of review statute, § 13-20-602, C.R.S.1997, “the General Assembly has created an interrelated series of procedural mechanisms to encourage efficient determination of disputes about whether the testimony of an expert is necessary to establish a particular claim of professional negligence.” Martinez v. Badis, 842 P.2d 245, 250 (Colo.1992). One purpose of the statute is to avoid unnecessary costs in de*137fending professional negligence claims. The statute is also intended to prevent the filing of frivolous cases. See Hane v. Tubman, 899 P.2d 332 (Colo.App.1995).
The first procedural mechanism established by the certificate of review statute provides that:
[I]n every action for damages or indemnity based upon the alleged professional negligence of ... a licensed professional, the plaintiffs or complainant’s attorney shall file with the court a certificate of review for each ... licensed professional named as a party ... within sixty days after the service of complaint, counterclaim, or cross claim against such person unless the court determines that a longer period is necessary for good cause shown.
Section 13-20-602(1), C.R.S.1997.
Section 13-20-602(3), C.R.S.1997, specifies that a certificate of review shall be executed by the attorney for the plaintiff or complainant declaring:
(I) That the attorney has consulted a person who has expertise in the area of the alleged negligent conduct; and
(II) That the professional who has been consulted pursuant to subparagraph (I) of this paragraph (a) has reviewed the known facts, including such records, documents, and other materials which the professional has found to be relevant to the allegations of negligent conduct and, based on the review of such facts, has concluded that the filing of the claim, counterclaim, or cross claim does not lack substantial justification within the meaning of § 13-17-102(4).
In addition, the statute sets forth two procedures a party may use when the party bringing the negligence claim has not filed a certificate of review. First, pursuant to § 13-20-602(2), C.R.S.1997, if the licensed professional defending the claim believes that an expert is necessary to prove the claim of professional negligence, the defense may move the court for an order requiring the filing of such certificate. Alternatively, a party may file a motion to dismiss based upon the failure of another party to file a certificate of review. Section 13-20-602(4), C.R.S.1997 (“The failure to file a certificate of review in accordance with this section shall result in the dismissal of the complaint, counterclaim, or cross claim.”).
In Martinez v. Badis, supra, the supreme court recognized that some claims of professional negligence do not require expert testimony. In such circumstances, if a defendant has moved to dismiss or moved to require a plaintiff to file a certificate of review after the sixty-day period has elapsed, the plaintiff may demonstrate that no expert testimony is required. Further, if the defendant files a motion to dismiss, the plaintiff may demonstrate that good cause exists for failure to comply with the sixty-day period.
The issue to be decided here is different from that presented in Martinez: What procedure should be followed in the event that a plaintiff believes that no expert testimony is necessary to prove a claim, but nevertheless provides information from an expert in response to a motion to dismiss?
In my view, under such circumstances, the motion to dismiss should be denied if the information so provided substantially meets the requirements of the statute.
When interpreting a statute, we look initially to its language for guidance. If the language is plain and unambiguous, our task is accomplished by giving effect to the commonly accepted meaning of the words appearing in the statute. Regional Transportation District v. Voss, 890 P.2d 663 (Colo.1995). Also, a statute must be construed as a whole, and courts must endeavor to give reasonable meaning to all its provisions. Martinez v. Badis, supra.
In interpreting the intent of the General Assembly, we must presume that it intended a just and reasonable result. State Engineer v. Castle Meadows, Inc., 856 P.2d 496 (Colo.1993).
When the General Assembly uses the word “shall,” it usually has a mandatory connotation. However, our appellate courts have often applied a substantial compliance standard to measure whether the direction of a statute containing the word “shall” has been carried out. See Fabec v. Beck, 922 P.2d 330 (Colo.1996) (substantial compliance is the ap*138propriate standard to apply in interpreting statutes concerning the right to initiative and referendum); Regional Transportation District v. Lopez, 916 P.2d 1187 (Colo.1996) (substantial compliance standard applies to content of notice required, but not 180-day requirement, under Governmental Immunity Act); Montero v. Meyer, 795 P.2d 242 (Colo.1990) (rule of substantial compliance provides an acceptable level of statutory compliance in voting rights context); People v. Campbell, 742 P.2d 302 (Colo.1987) (substantial compliance used to measure adequacy of defendant’s request under Uniform Mandatory Disposition of Detainers Act).
I would invoke this principle and, thus, would analyze the Sheltons’ actions on a substantial compliance basis.
Here, the Sheltons filed their complaint on October 6,1993. Defendant timely answered and filed a motion to dismiss on May 23, 1994.
Three weeks later, the Sheltons filed their response to defendant’s motion to dismiss. Therein, they asserted: (1) they did not believe an expert was necessary because they were relying on the doctrine of res ipsa loquitur; (2) they also did not believe an expert was necessary because defendant’s negligence could be easily explained without expert testimony; and (3) in any event, they had consulted an expert who had reviewed the circumstances of Gretchen Shelton’s injury and concluded that the proper standard of care was not met by the nurses transferring her from a chair to a bed and that her injury was caused “because of incorrect lifting technique and improper transfer technique utilized by the nursing staff ... on 4/28/92.”
In its order denying defendant’s motion to dismiss, the trial court agreed with all three of the Sheltons’ contentions. Thus, the court ordered that the Sheltons were not required to introduce expert testimony in support of their claims based on negligence because of their res ipsa loquitur theory and their theory of proving negligence without the need for expert testimony, apart from res ipsa loqui-tur.
Significantly, the court also noted that the Sheltons had in fact endorsed an expert on nursing practice “who is expected to testify that the conduct and the manner in which the defendant’s employees transferred the plaintiff, Gretchen May Shelton, from the chair to the bed, fell below the standard of care and resulted in the injuries sustained by her.” Accordingly, the trial court denied defendant’s motion to dismiss, concluding that the Sheltons had shown good cause for failure to file a certificate of review within the prescribed sixty-day statutory period. However, the trial court did not order the Sheltons to file a certificate of review.
Even if I were to assume that the trial court erred in concluding that this was the type of professional negligence case for which expert testimony was not required, I would, nevertheless, conclude that the Shel-tons substantially complied with the requirements of the certificate of review statute. The information provided by the Sheltons in response to the motion to dismiss gave defendant all the information it would have received pursuant to a certificate of review. See § 13-20-602(3), C.R.S.1997. The response to the motion to dismiss clearly indicated that the Sheltons’ attorney had consulted an expert in the area of the alleged negligent conduct. Furthermore, the expert’s report, attached to the motion to dismiss, and provided to the defendant one week earlier as part of a motion to compel discovery, indicated that the expert had reviewed the known facts, and had concluded that the Sheltons’ claims were meritorious in that defendant’s employees had acted negligently, and that such negligent conduct had caused Gretchen Shelton’s injuries.
The statutory purpose of assuring a defendant in a medical malpractice case that a plaintiff had promptly and adequately investigated his or her claim was also satisfied here. Defendant was provided with a copy of the Sheltons’ expert’s report within two weeks after defendant had filed its motion to dismiss. At that point, some eight months after the lawsuit was commenced, some discovery had taken place, but significant amounts of additional discovery occurred after the trial court denied the defendant’s motion to dismiss. Thus, there was little, if *139any, prejudice to the defendant as a result of the procedure employed here.
Finally, even if the trial court should have required the Sheltons to file a certificate of review after it found that there was good cause for their not having done so earlier, such defect in the trial court’s ruling was harmless error. As noted above, the defendant obtained in the Sheltons’ response to the motion to dismiss all the information that it would have obtained pursuant to a certificate of review. At that point, ordering the plaintiffs to file a certificate of review would have been merely a ministerial act that would not have provided any additional information to the defendant.
Thus, because the Sheltons provided information concerning their expert to the defendant promptly after the filing of defendant’s motion to dismiss, I would hold that they substantially complied with the certificate of review statute and I would affirm the jury verdict in their favor.
There are two additional reasons for affirming the jury verdict. First, although not addressed by either party on appeal, in Nieto v. State of Colorado, 952 P.2d 834 (Colo.App.1997) (cert. granted, March 23, 1998), another division of this court concluded that § 13-20-602 does not require that a certificate of review be filed in an action against a hospital based upon respondeat superior. Thus, the trial court’s judgment can be affirmed on that basis alone.
Second, the question of whether an expert is necessary is a mixed question of law and fact. See State Board of Medical Examiners v. McCroskey, 880 P.2d 1188 (Colo.1994). This initial determination is within the discretion of the trial court. Therefore, a reviewing court should reverse only if the trial court’s ruling is manifestly arbitrary, unreasonable, or unfaii’. See Hock v. New York Life Insurance Co., 876 P.2d 1242 (Colo.1994).
Notwithstanding the fact that the trial court later concluded that the jury instruction on res ipsa loquitur was inappropriate, the trial court’s initial determination that a certificate of review was not necessary was based upon the information available to the court at that time and, in my view, was not manifestly arbitrary, unreasonable, or unfair.
Finally, I note that the result reached by the majority creates the anomalous effect of dismissing a case that does have merit, when the very purpose of the statute is to dismiss those that lack merit.
Accordingly, I would affirm the judgment of the trial court.